DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
Claims 10, 17-22 and 24-29 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 17-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 7,579,033).
Regarding claim 10, Merrill et al. disclose a method making cheese (Abstract, C2/L26-30) comprising the steps of: (a) preparing a coagulum composition comprising cheese curd and whey (b) cutting the coagulum to drain the whey (i.e. strain) and obtain cheese curd; (c) heating the curd to a temperature ranging from about 100º-150ºF for 2-15 minutes; (d) kneading (i.e. stretching) the heated cheese curd (see wherein soft or firm/semi-hard cheeses may include mozzarella and pizza cheese that are made by heating and kneading the cheese curd to improve stretchability or stringiness of the final cheese –C4/L50-61); and (e) shaping the heated cheese curd to form the cheese product comprising a protein content of about 10-40% (C4/L50-61, C7/L25-52, C8/L21-23, C9/L39-61, C19/L7-8).
Merrill et al. also disclose adding ingredients to the cheese curd including sequestrants (e.g. calcium citrate) and colorants (e.g. titanium dioxide) (C11/L65, C14/L23-29, 60-67).   
prima facie case of obviousness exists (MPEP §2144.05).
Given Merrill et al. disclose a process of heating the cheese curd to a temperature in a range overlapping that presently claimed, it necessarily follows that the process would not denature proteins in the cheese curd completely.
Merrill et al. disclose the pH of the cheese generally ranges from about 5.00 to about 6.00 (C19/L32-36). Here a claimed pH of 4.8 is considered encompassed by the prior art’s disclosed pH of about 5.00.  
Regarding claims 17 and 24, Merrill et al. disclose all of the claim limitations as set forth above.  Merrill et al. disclose adding sequestrants in an amount of 0.1 to 4% of the final cheese product (C14/L30-34).  
While Merrill et al. does not disclose the precisely claimed amount of additive, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding claims 18-22, Merrill et al. disclose all of the claim limitations as set forth above.   Merrill et al. disclose the cheese can be standard (i.e. natural cheese) or non-standard cheese (i.e. processed cheese) (C5/L1-9).  Therefore, given Merrill et al. teach cheese compositions that are considered standard, it necessarily follows that the cheese products would be at least 90% natural cheese.
Regarding claims 25-27, Merrill et al. disclose all of the claim limitations as set forth above.  Merrill et al. also disclose that the additives can be added to the cheese curd and/or at other stages (C9/L27-30, C11/L62-65).  
Response to Arguments
Applicants’ arguments filed 8 March 2021 have been fully considered but they are not persuasive. 
Applicants submit a piece of non-patent literature by Oldfield.  Specifically, Applicants point to Table 2.3 to demonstrate that “the isoelectric point of different whey proteins varies by tenths of a pH unit with certain proteins favoring a pH below 4 and others favoring a pH above 5.”
Applicants also note Chapter 19 of the reference which discusses the changes in the interactions between the proteins when folded versus unfolded and Chapter 6 which discusses the effect of pH on heat-induced protein interactions in skim milk.  Applicants find the teachings of Chapter 6 demonstrate that “protein denaturation is highly sensitive to even slight changes in pH, for example, 6.48 to 6.60 or 6.60 to 6.83.”  
Applicants submit “Claim 10 is directly related to achieving a desired level of intact protein and recites forming the stretched cheese curd into a cheese composition comprising about 18 to 35% protein, wherein the protein comprises about 0.01 to about 25% of intact protein segments by weight of the protein.  pH is one of the components of achieving the desired intact protein concentration and the other benefits described in the application.”
Applicants argue “[a] person skilled in the art would understand Merrill to be favoring different proteins or different cheese conditions and teaching away from the presently claimed range of 4.5 to 4.8.”  
In this case, the step of adjusting the pH in claim 10 is not for the purpose of coagulating the cheese proteins, but rather, to extend the cooked shelf life of the cheese.  Paragraph [0044] of the published specification, notes that in some embodiments, the cooked shelf life of the cheese 
There is no information in the teaching of Oldfield that would suggests the protein in the cheese product of Merrill would not be intact to the extent presently claimed.  
  Here, the Examiner is merely arguing that the pH value taught by Merrill “about 5.0” encompasses pH values above and below 5.0, which would include a value required by claim 10, i.e. pH of 4.8.  While under specific circumstances, certain properties of dairy proteins may change due to small pH shifts (e.g. 0.2 units), however, here there is no evidence on the record demonstrating that the that the shelf life of the claimed cheese would differ within a pH shift of 0.2 units.  
	Note, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP §2123 II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796